IN THE COURT OF CRIMINAL APPEALS
                          OF TEXAS
                                         NO. WR-83,465-01


                            EX PARTE DAVID D. JONES, Applicant


                  ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                  CAUSE NO. 1392163-A IN THE 351ST DISTRICT COURT
                              FROM HARRIS COUNTY


        Per curiam.

                                              ORDER

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant pleaded guilty to possession of a

controlled substance by fraud and was sentenced to two years’ imprisonment. He did not appeal his

conviction.

        Applicant contends that due process was violated and his plea was involuntary because the

State subsequently notified him an internal investigation by the Harris County District Attorney’s

Office revealed certain witnesses in this case may have credibility issues that possibly affected the
                                                                                                      2

outcome of this case. The Applicant further contends that, had he known of this information, he

would not have plead guilty.

        The State agrees relief should be granted and acknowledges it did notify the Applicant as set

out above, however, because an internal investigation is pending, it cannot offer specific details other

than acknowledging it would have chosen not to prosecute the Applicant if “such information was

known at the time the applicant was charged with the instant offense.” The trial court recommends

relief be granted because the State acknowledges that, if “such information” had been known, it

would not have prosecuted the Applicant. However, the trial court has not entered findings of fact

and conclusions of law regarding:

        A. Who are these witnesses?

        B. What exactly their testimony would have been and why it would not have been
        credible?

        C. What exactly was the information that was not properly passed along to the
        Applicant so he could have made an informed choice whether to plead guilty or
        proceed to trial?

        D. Why is this information material, so that it would have resulted in the State
        refusing to prosecute Applicant?

        Applicant has alleged facts that, if true, might entitle him to relief. In these circumstances,

additional facts are needed. As we held in Ex parte Rodriguez, 334 S.W.2d 294, 294 (Tex. Crim.

App. 1960), the trial court is the appropriate forum for findings of fact. The trial court may use any

means set out in TEX . CODE CRIM . PROC. art. 11.07, § 3(d). In the appropriate case, the trial court

may rely on its personal recollection. Id.

        The record reflects that Applicant is currently represented by counsel. However, if this is no

longer true, and if the trial court elects to hold a hearing, it shall determine whether Applicant is
                                                                                                      3

indigent. If Applicant is indigent and wishes to be represented by counsel, the trial court shall

appoint an attorney to represent Applicant at the hearing. TEX . CODE CRIM . PROC. art. 26.04.

           The trial court shall make findings of fact and conclusions of law in regard to Applicant’s

claims that due process was violated in this case and that his plea was involuntary.1 The trial court

shall also make any other findings of fact and conclusions of law that it deems relevant and

appropriate to the disposition of Applicant’s claim for habeas corpus relief.

       This application will be held in abeyance until the trial court has resolved the fact issues. The

issues shall be resolved within 90 days of this order. A supplemental transcript containing all

affidavits and interrogatories or the transcription of the court reporter’s notes from any hearing or

deposition, along with the trial court’s supplemental findings of fact and conclusions of law, shall

be forwarded to this Court within 120 days of the date of this order. Any extensions of time shall

be obtained from this Court.



Filed: September 16, 2015
Do not publish




       1
        If the trial court has concerns regarding the State’s pending investigation of the
witnesses, it may forward any supporting documentation to this Court under seal.